                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                    Plaintiff,

      v.                                            Case No. 18-cv-590-pp

VLADIMIR M. GOROKHOVKSY,
LARISSA OCHERETNER,
GOROKHOVSKY IMPORTS AND
INVESTMENT GROUP (G.I.I.G.), LLC,
WELLS FARGO BANK, NA;
OFFICE OF LAWYER REGULATION,
LEONDARD J. KUTCHERA, STATE OF WISCONSIN,
and GUTHRIE & FREY WATER CONDITIONING, LLC,

                    Defendants.


       ORDER APPROVING STIPULATION BETWEEN THE PLAINTIFF
             AND WELLS FARGO BANK, NA (DKT. NO. 30)


      On August 6, 2018, the plaintiff and defendant Wells Fargo Bank, NA

filed a stipulation in which they agreed that Wells Fargo’s mortgage on the

property at issue in Count I of the United States’ complaint has priority over

the United States’ federal income tax liens on the property and that Wells Fargo

does not object to the relief sought by the United States in its complaint. The

Court APPROVES the stipulation between the United States and Wells Fargo,

and ORDERS:

      1. The United States and Wells Fargo agree that Wells Fargo has an

           interest in the real property at issue in Count I of the United States’



                                          1
   complaint (“the Mequon property”), which is located at 10919 N.

   Hedgewood Lane, Mequon, WI and is more particularly described as:

   Lot 16, of Block 5, in Scenic Heights Plat No. 1, located in the

   Northwest 1/4 of Section 25 in Township 9 North, Range 21 East, in

   the City of Mequon, Ozaukee County, Wisconsin.

2. Wells Fargo’s interest arises from a July 28, 2005 mortgage on the

   real property granted by defendant Larissa Ocheretner to World

   Savings Bank. Notice of the mortgage was filed on August 16, 2005,

   with the Ozaukee County Register of Deeds as document number

   0824244. Wells Fargo is a successor in interest to World Savings

   Bank.

3. Wells Fargo’s interest in the Mequon property has priority over the

   United States’ federal tax liens. See 26 U.S.C. § 6323(a). Any final

   order or judgment entered in this case shall reflect this priority.

4. If this Court awards judgment to the United States and authorizes the

   United States to enforce its federal tax liens on the Mequon property,

   a portion of the proceeds of any sale, after paying the costs of sale and

   any other court-authorized priority expenses, will be distributed to

   Wells Fargo to satisfy its unpaid mortgage interest before distribution

   is made to the United States.

5. Wells Fargo reserves the right to contest the priority payment of sale

   costs if Wells Fargo is not to be paid in full from the sale proceeds.




                                   2
6. If an order of sale of the Mequon property is entered by the Court, the

   United States will contact Wells Fargo, through its attorney, to obtain

   an updated outstanding balance for the mortgage. Wells Fargo shall

   provide such information by declaration or affidavit and within ten

   business days after its attorney receives the United States’ request.

7. The United States and Wells Fargo shall not recover from each other

   their own costs and expenses, including attorney’s fees, in connection

   with this proceeding. To the extent Wells Fargo has incurred and not

   recovered its costs and expenses, including attorney’s fees, in

   connection with this proceeding, such amounts will be treated

   according to the terms of the mortgage. In particular, Wells Fargo may

   receive a disbursement from any sale proceeds in this case for the

   reasonable expenses, including reasonable compensation for

   attorneys, that Wells Fargo actually incurs in collecting or enforcing

   the mortgage obligation. See 26 U.S.C. § 6323(e)(3). The United States

   reserves the right to contest the reasonableness of attorney’s fees that

   Wells Fargo incurs in connection with this proceeding.

      Dated in Milwaukee, Wisconsin this 26th day of October, 2018.

                               BY THE COURT:


                               _____________________________________
                               HON. PAMELA PEPPER
                               United States District Judge




                                 3
